            18-12341-smb            Doc 97        Filed 12/19/18 Entered 12/19/18 16:54:07                           Main Document
                                                                Pg 1 of 23


                                                    UNITED STATES BANKRUPTCY COURT
                                                     SOUTHERN DISTRICT OF NEW YORK


In re 1141 Realty Owner, LLC, et al.,                                                        Case No. 18-12341 (SMB)
       Debtors                                                                      Reporting Period: November 1, 2018 - November 30, 2018

                                                                                    Federal Tax I.D. # XX-XXXXXXX

                                               CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy
     of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the
     reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                Form No.               Document            Explanation
                                                                                                              Attached             Attached
     Schedule of Cash Receipts and Disbursements                                MOR-1
     Bank Reconciliation (or copies of debtor's bank reconciliations)           MOR-1 (CON'T)            Attached
        Copies of bank statements                                                                        Attached
        Cash disbursements journals
     Statement of Operations                                                    MOR-2
     Balance Sheet                                                              MOR-3
     Status of Post-petition Taxes                                              MOR-4
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                      MOR-4
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                               MOR-5
     Taxes Reconciliation and Aging                                             MOR-5
     Payments to Insiders and Professional                                      MOR-6
     Post Petition Status of Secured Notes, Leases Payable                      MOR-6
     Debtor Questionnaire                                                       MOR-7

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of
     my knowledge and belief.

     Signature of Debtor /s/ James Katchadurian                                                          Date:    December 19, 2018

     Signature of Authorized Individual* /s/ James Katchadurian, as Chief Restructuring Officer          Date:      December 18, 2018


     Printed Name of Authorized Individual: James Katchadurian, as Chief Restructuring Officer           Date:      December 19, 2018


     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager
      or member if debtor is a limited liability company.




                                                                                                                                    FORM MOR
                                                                                                                                        2/2008
                                                                                                                                  PAGE 1 OF 11
             18-12341-smb                             Doc 97                 Filed 12/19/18 Entered 12/19/18 16:54:07                                                                        Main Document
                                                                                           Pg 2 of 23
In re 1141 Realty Owner, LLC, et al.,                                                                                                                 Case No. 18-12341 (SMB)
       Debtors                                                                                                                               Reporting Period: November 1, 2018 - November 30, 2018

                                                                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date<
     the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns.i
     Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account.
     [See MOR-1 (CON’T)m



                                                                                                    Flatironhotel Operations
                                                                                                                                 Flatironhotel Operations LLC Flatironhotel Operations LLC
                                                                   114 Realty Owner LLC                      LLC                                                                                         CURRENT MONTH
     ACCOUNT NUMBER (LAST 4)                                                                                                            DIP PAYROLL                   DIP ESCROW
                                                                       DIP Acct# N/A                  DIP OPERATING                                                                                         ACTUAL
                                                                                                                                          Acct# 9245                   Acct# 9253
                                                                                                           Acct# 9229

     CASH BEGINNING OF MONTH [Note 1]                          $                            -   $                   162,925.15 $                       18,349.49 $                      75,000.00 $                     256,274.64
     RECEIPTS
     CASH SALES                                                $                            -   $                           -     $                          -     $                           -    $                           -
     ACCOUNTS RECEIVABLE - PREPETITION                         $                            -   $                           -     $                          -     $                           -    $                           -
     ACCOUNTS RECEIVABLE - POSTPETITION                        $                            -   $                   253,471.27    $                          -     $                           -    $                   253,471.27
     LOANS AND ADVANCES                                        $                            -   $                   666,177.00    $                          -     $                           -    $                   666,177.00
     OTHER (ATTACH LIST)                                       $                            -   $                           -     $                          -     $                           -    $                           -
     RESTRICTED CASH TRANSFER IN (#8885)                       $                            -   $                           -     $                          -     $                           -    $                           -
     RESTRICTED CASH TRANSFER IN (Wells Fargo)                 $                            -   $                           -     $                          -     $                           -    $                           -
     TRANSFERS (FROM DIP ACCTS)                                $                            -   $                           -     $                  110,000.00    $                    25,000.00   $                   135,000.00
       TOTAL RECEIPTS                                          $                            -   $                   919,648.27    $                  110,000.00    $                    25,000.00   $                 1,054,648.27
     DISBURSEMENTS
     NET PAYROLL                                               $                            -   $                           -     $                    42,490.72   $                            -   $                    42,490.72
     PAYROLL TAXES & WORKERS COMP                              $                            -   $                           -     $                    20,400.25   $                            -   $                    20,400.25
     SALES, USE, & OTHER TAXES                                 $                            -   $                           -     $                           -    $                            -   $                           -
     INVENTORY PURCHASES                                       $                            -   $                           -     $                           -    $                            -   $                           -
     SECURED/ RENTAL/ LEASES                                   $                            -   $                           -     $                           -    $                            -   $                           -
     INSURANCE                                                 $                            -   $                           -     $                           -    $                            -   $                           -
     ADMINISTRATIVE                                            $                            -   $                           -     $                           -    $                            -   $                           -
     SELLING                                                   $                            -   $                           -     $                           -    $                            -   $                           -
     OTHER PAYMENTS TO VENDORS                                 $                            -   $                   371,500.87    $                           -    $                            -   $                   371,500.87
     OUTSIDE SERVICES (HOUSEKEEPING)                           $                            -   $                    16,941.64    $                           -    $                            -   $                    16,941.64
     BANK AND CREDIT-CARD FEES                                 $                            -   $                     9,974.24    $                           -    $                            -   $                     9,974.24
     REVENUE MGMT EXPENSE                                      $                            -   $                     4,000.00    $                           -    $                            -   $                     4,000.00
     TRANSFERS (TO DIP ACCTS)                                  $                            -   $                   135,000.00    $                           -    $                            -   $                   135,000.00
     PROFESSIONAL FEES                                         $                            -   $                   177,629.67    $                           -    $                            -   $                   177,629.67
     U.S. TRUSTEE QUARTERLY FEES                               $                            -   $                           -     $                           -    $                            -   $                           -
     COURT COSTS                                               $                            -   $                           -     $                           -    $                            -   $                           -
     TOTAL DISBURSEMENTS                                       $                            -   $                   715,046.42    $                    62,890.97   $                            -   $                   777,937.39

     NET CASH FLOW                                             $                            -   $                   204,601.85 $                       47,109.03 $                      25,000.00 $                     276,710.88
     (RECEIPTS LESS DISBURSEMENTS)                             $                            -                                                                                                     $                             -

     CASH - END OF MONTH [Note 1]                              $                            -   $                   367,527.00 $                       65,458.52 $                     100,000.00 $                     532,985.52
     Note 1. Debtor maintained a petty cash balance of $1,500.

     OTHER RECEIPTS
     Oher                                                      $                            -   $                            -    $                           -    $                            -   $                            -
     TOTAL                                                     $                            -   $                            -    $                           -    $                            -   $                            -

     OTHER DISBURSEMENTS
     Other Payments to Vendors                                 $                            -   $                            -    $                           -    $                            -   $                            -
     TOTAL                                                     $                            -   $                            -    $                           -    $                            -   $                            -

                                                        THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
                                                                                                                                                                       1141 Realty Owner LLC        Flatironhotel Operations LLC
     TOTAL DISBURSEMENTS                                                                                                                                           $                            -   $                 777,937.39
      LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION ACCOUNTS                                                                                                       $                            -   $                 135,000.00
      PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                               $                            -   $                          -
     TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                               $                            -   $                 642,937.39




                                                                                                                                                                                                                          FORM MOR-1
                                                                                                                                                                                                                               2/2008
                                                                                                                                                                                                                         PAGE 2 OF 11
         18-12341-smb               Doc 97         Filed 12/19/18 Entered 12/19/18 16:54:07                                   Main Document
                                                                 Pg 3 of 23


In re 1141 Realty Owner, LLC, et al.,                                                           Case No. 18-12341 (SMB)
       Debtors                                                                         Reporting Period: November 1, 2018 - November 30, 2018

                                                              BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)

                                                                Flatironhotel       Flatironhotel       Flatironhotel
     SIGNATURE BANK                                           Operations LLC       Operations LLC      Operations LLC
                                                                                                                                           Total
     FLATIRONHOTEL OPERATIONS LLC                            DIP OPERATING         DIP PAYROLL         DIP ESCROW
                                                                Acct# 9229           Acct# 9245         Acct# 9253
     BALANCE PER BOOKS                                     $          367,527.00 $         65,458.52 $        100,000.00 $                   532,985.52

     BANK BALANCE
     (+) DEPOSITS IN TRANSIT (ATTACH LIST)                 $                  -  $                    -    $                  -    $                  -
     (-) OUTSTANDING CHECKS (ATTACH LIST) :                $           31,966.83 $                    -    $                  -    $           31,966.83
     OTHER (ATTACH EXPLANATION)

     ADJUSTED BANK BALANCE *                           $             399,493.83 $              65,458.52 $           100,000.00 $            564,952.35
     *"Adjusted Bank Balance" must equal "Balance per Books"

     DEPOSITS IN TRANSIT                                           Date                   Amount                   Date                  Amount


     CHECKS OUTSTANDING                                            Ck. #                  Amount                   Ck. #                 Amount
     James Wightman                                                2409            $            167.10
     James Wightman                                                2090            $            372.60
     MevRam Services LLC                                           2091            $          4,915.71
     Timeline Security, Inc                                        2095            $          2,395.25
     Xiu Ying, Wong                                                2097            $            329.47
     Aquatic C & M Inc.                                            2098            $          1,110.53
     Con Edison Co of N.Y. Inc.                                    2099            $            181.47
     D&W Central Station Fire Alarm Co                             2100            $            378.09
     MevRam Services LLC                                           2101            $          4,699.73
     Sabre Hospitality Solutions                                   2102            $          9,026.16
     Sally Tadros                                                  2103            $            700.00
     The Metro Group, Inc.                                         2104            $          6,532.50
     Windstream Enterprise                                         2105            $          1,158.22




     TOTAL                                                                         $           31,966.83

     OTHER




                                                                                                                                        FORM MOR-1 (CONT.)
                                                                                                                                                     2/2008
                                                                                                                                              PAGE 3 OF 11
                18-12341-smb                  Doc 97            Filed 12/19/18 Entered 12/19/18 16:54:07                                           Main Document
                                                                              Pg 4 of 23

In re 1141 Realty Owner, LLC, et al.,                                                      Case No. 18-12341 (SMB)
       Debtors                                                                    Reporting Period: November 1, 2018 - November 30, 2018

     STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they are incurred,
     regardless of when cash is actually received or paid.

                                                                                                              FLATIRONHOTEL                   CUMULATIVE -FILING AS OF
                             REVENUES                                   1141 REALTY OWNER LLC
                                                                                                              OPERATIONS LLC                    THE PETITION DATE
     Rooms Revenue                                                  $                               -   $               278,371.55            $              859,706.35
     Miscellaneous Income                                           $                               -   $                 20,851.68           $               74,258.47
     Total Operating Revenue                                        $                               -   $               299,223.23            $              933,964.82
     OPERATING EXPENSES
     Salaries & Wages                                               $                               -   $                        42,490.72    $                     160,789.97
     Payroll Taxes & Benefits                                       $                               -   $                        20,400.25    $                      70,988.20
     Cable Television Expense                                       $                               -   $                         2,734.57    $                       9,886.84
     Cleaning Supplies                                              $                               -   $                         2,120.64    $                       4,435.57
     Misc. Expense                                                  $                               -   $                           650.00    $                         979.09
     Promotional Costs                                              $                               -   $                                -    $                      13,293.00
     Reservation Expense                                            $                               -   $                                -    $                       5,951.91
     Revenue Mgmt Expense                                           $                               -   $                        13,026.16    $                      31,656.14
     Room Supplies                                                  $                               -   $                         1,282.55    $                      11,251.84
     Travel Commissions                                             $                               -   $                                -    $                             -
     Long Distance Costs                                            $                               -   $                           573.06    $                       2,605.54
     Accounting Expense                                             $                               -   $                           106.14    $                         283.04
     Bank Charges                                                   $                               -   $                           285.00    $                       1,495.65
     Credit Card Charge-Backs [Note 1]                              $                               -   $                                -    $                             -
     Credit Card Commissions                                        $                               -   $                                -    $                      28,800.84
     Office Supplies                                                $                               -   $                         4,713.97    $                      12,290.78
     Security - Contract                                                                                $                         4,232.36    $                             -
     Contract Services-IT/Phone                                     $                               -   $                         1,158.22    $                       1,530.72
     Building Repairs                                               $                               -   $                           400.00    $                       7,404.29
     Contracted Services [Note 2]                                   $                               -   $                        20,706.26    $                      59,374.84
     Elevator Repairs                                               $                               -   $                                -    $                         762.13
     Kitchen Equipment                                              $                               -   $                                -    $                         860.00
     Life Safety                                                    $                               -   $                         1,134.27    $                       2,096.21
     Maintenance Contracts                                          $                               -   $                        14,540.79    $                             -
     Trash Removal                                                  $                               -   $                           680.47    $                       2,721.88
     Gas Service                                                    $                               -   $                                -    $                             -
     Electric Service                                               $                               -   $                         9,193.33    $                      54,873.24
     Water Costs                                                    $                               -   $                                -    $                       3,141.30
     Equipment Leases/Rentals                                       $                               -   $                                -    $                             -
     Taxes - Real Estate                                            $                               -   $                        58,481.61    $                     233,926.43
     Insurance - General                                            $                               -   $                        10,267.94    $                      41,071.77
     Other (attach schedule)                                        $                               -   $                                -    $                             -
     Total Operating Expenses Before Depreciation                   $                               -   $                      209,178.31     $                     807,999.48
     Depreciation/Depletion/Amortization                            $                               -                          $101,693.89    $                     406,775.55
     Net Profit (Loss) Before Other Income & Expenses               $                               -   $                       (11,648.97)   $                    (280,810.21)
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)                                 $                               -   $                               -     $                         817.60
     Interest - Mortgage                                            $                               -   $                      110,746.53     $                     442,986.12
     Other Expense (attach schedule)                                $                               -   $                               -     $                             -
     Net Profit (Loss) Before Reorganization Items                  $                               -   $                     (122,395.50)    $                    (722,978.73)
     REORGANIZATION ITEMS [Note 3]
     Professional Fees                                              $                               -   $                       90,616.69     $                     382,388.07
     U. S. Trustee Quarterly Fees                                   $                               -   $                               -     $                       2,275.00
     Interest Earned on Accumulated Cash from Chapter 11            $                               -   $                               -     $                             -
     Gain (Loss) from Sale of Equipment                             $                               -   $                               -     $                             -
     Other Reorganization Expenses (attach schedule)                $                               -   $                               -     $                             -
     Total Reorganization Expenses                                  $                               -   $                       90,616.69     $                     384,663.07
     Net Profit (Loss)                                              $                               -   $                     (213,012.19)    $                  (1,107,641.80)




                                                                                                                                                                       FORM MOR-2
                                                                                                                                                                             2/2008
                                                                                                                                                                       PAGE 4 OF 11
          18-12341-smb                   Doc 97            Filed 12/19/18 Entered 12/19/18 16:54:07                                    Main Document
                                                                         Pg 5 of 23

Note 1. Merchant service charge backs are currently in the dispute process. Amounts are estimated and subject to change.
Note 2. Housekeeping services agreement for outsourced labor.
Note 3. No provision for income taxes has been reflected.


BREAKDOWN OF “OTHER” CATEGOco

OTHER COSTS




OTHER OPERATIONAL EXPENSES
                                                               $                                 -   $                         -   $                    -
                                                               $                                 -   $                         -   $                    -
TOTAL                                                          $                             -       $                     -       $                -


OTHER INCOME
Deposit of an uncashed Check (Pre-petition)                    $                                 -                                 $                    -
                                                               $                                 -   $                         -   $                    -
TOTAL                                                          $                                 -   $                         -   $                    -




                                                                                                                                               FORM MOR-2
                                                                                                                                                     2/2008
                                                                                                                                               PAGE 5 OF 11
        18-12341-smb              Doc 97         Filed 12/19/18 Entered 12/19/18 16:54:07                                Main Document
                                                               Pg 6 of 23

In re 1141 Realty Owner, LLC, et al.,                                               Case No. 18-12341 (SMB)
      Debtor                                                               Reporting Period: November 1, 2018 - November 30, 2018

                                                    CONSOLIDATED BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition
     obligations.

                                ASSETS                                  BOOK VALUE AT  BOOK VALUE AT                        BOOK VALUE ON
                                                                       END OF CURRENT   END OF PRIOR                       PETITION DATE OR
                                                                      REPORTING MONTH REPORTING MONTH                        SCHEDULED
     CURRENT ASSETS
     Cash                                                              $          532,985.52     $          256,274.64     $            7,060.63
     (-) OUTSTANDING CHECKS                                            $                 -       $                 -       $           (7,060.63)
     Petty Cash                                                        $            1,500.00     $            1,500.00     $            1,500.00
     Restricted Cash - Wells Fargo Lockbox                             $                 -       $                 -       $          293,215.62
     Restricted Cash - Signature Bank Acct # 8885                      $                 -       $                 -       $          125,618.12
     Accounts Receivable [Note 1]                                      $          266,354.20     $          184,114.43     $            5,500.12
     Inventories                                                       $           15,000.00     $           15,000.00     $           15,000.00
     Prepaid Expenses                                                  $           10,267.95     $           20,535.89     $           51,339.72
     Other Current Assets                                              $           11,080.00     $           11,080.00     $                 -
     TOTAL CURRENT ASSETS                                              $          837,187.67     $          488,504.96     $          492,173.58
     PROPERTY & EQUIPMENT
     Real Property and Improvements [Note 2]                           $       45,000,000.00     $       45,000,000.00     $       45,000,000.00
     Machinery and Equipment                                           $           14,101.68     $           11,706.43     $                 -
     Furniture, Fixtures and Office Equipment                          $          300,000.00     $          300,000.00     $          300,000.00
     Leasehold Improvements                                            $                 -       $                 -       $                 -
     Less: Accumulated Depreciation                                    $         (406,775.55)    $         (305,081.66)    $                 -
     TOTAL PROPERTY & EQUIPMENT                                        $       44,907,326.13     $       45,006,624.77     $       45,300,000.00
     TOTAL ASSETS                                                      $       45,744,513.80     $       45,495,129.73     $       45,792,173.58

                LIABILITIES AND OWNER EQUITY               BOOK VALUE AT                         BOOK VALUE AT                 BOOK VALUE ON
                                                          END OF CURRENT                          END OF PRIOR                 PETITION DATE
                                                         REPORTING MONTH                        REPORTING MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable                                    $           7,970.46                    $           15,299.57     $                    -
     Taxes Payable (refer to FORM MOR-4)                 $         345,016.02                    $          250,046.60     $                    -
     Wages Payable                                       $                -                      $                 -       $                    -
     Note Payable                                        $                -                      $                 -       $                    -
     Rent / Leases - Building/Equipment                  $                -                      $                 -       $                    -
     DIP Loan (New Money)                                $         666,177.00                    $                 -       $                    -
     Professional Fees                                   $          90,616.69                    $          177,629.67     $                    -
     Other Post-petition Liabilities (Mortgage Interest) $         442,986.12                    $          332,239.59     $                    -
     TOTAL POST-PETITION LIABILITIES                     $       1,552,766.29                    $          775,215.43     $                    -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                        $     24,139,494.97                     $       24,139,494.97     $       24,139,494.97
     Priority Debt                                       $       1,375,166.34                    $        1,375,166.34     $        1,375,166.34
     Unsecured Debt [Note 3]                             $       2,647,147.16                    $        2,962,301.76     $        2,962,301.76
     TOTAL PRE-PETITION LIABILITIES                      $     28,161,808.47                     $       28,476,963.07     $       28,476,963.07
     TOTAL LIABILITIES                                   $     29,714,574.76                     $       29,252,178.50     $       28,476,963.07
     OWNERS' EQUITY
     Members' Capital Account
     Retained Earnings - Pre-Petition                    $                -                     $                   -      $                 -
     Retained Earnings - Post-petition                   $      (1,285,271.47)                  $         (1,072,259.28)   $                 -
     Adjustments to Owner Equity (attach schedule)       $     17,315,210.51                    $        17,315,210.51     $       17,315,210.51
     Post-petition Contributions (attach schedule)                                              $                   -      $                   -
     NET OWNERS’ EQUITYr                                 $     16,029,939.04                    $        16,242,951.23     $       17,315,210.51
     TOTAL LIABILITIES AND OWNERS' EQUITY                $     45,744,513.80                    $        45,495,129.73     $       45,792,173.58
                                                                              -                                        -                         -




                                                                                                                                       FORM MOR-3
                                                                                                                                             2/2008
                                                                                                                                       PAGE 6 OF 11
  18-12341-smb                Doc 97      Filed 12/19/18 Entered 12/19/18 16:54:07                   Main Document
                                                        Pg 7 of 23

Note 1: This amount includes the sales and occupancy tax charged to the customers.
Note 2: Value as attributed in Fee Simple Estate as is value calculation.
Note 3: This amount includes disputed, contingent and unliquidated amounts.

BALANCE SHEET - continuation section
                   ASSETS                                      BOOK VALUE AT         BOOK VALUE AT    BOOK VALUE ON
                                                               END OF CURRENT         END OF PRIOR    PETITION DATE
                                                                 REPORTING             REPORTING
                                                                   MONTH                 MONTH
Other Current Assets




Other Assets




          LIABILITIES AND OWNER EQUITY                         BOOK VALUE AT                          BOOK VALUE ON
                                                               END OF CURRENT                         PETITION DATE
                                                                 REPORTING
                                                                   MONTH
Other Post-petition Liabilities




Adjustments to Owner’s Equiti




Post-Petition Contributions




                                                                                                             FORM MOR-3
                                                                                                                   2/2008
                                                                                                             PAGE 7 OF 11
         18-12341-smb                   Doc 97          Filed 12/19/18 Entered 12/19/18 16:54:07                                         Main Document
                                                                      Pg 8 of 23

In re 1141 Realty Owner, LLC, et al.,                                                                               Case No. 18-12341 (SMB)
       Debtor                                                                                              Reporting Period: November 1, 2018 - November 30, 2018

                                                                   STATUS OF POST-PETITION TAXES

      The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
      Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
      Attach photocopies of any tax returns filed during the reporting period.

                                                                   Amount
      Federal                             Beginning Tax                                 Amount Paid             Date Paid       Check # or EFT          Ending Tax
                                                               Withheld and/or
      Withholding
      FICA-Employee [Note 1]            $               -      $              -     $              -                                                $               -
      FICA-Employer [Note 1]            $               -      $              -     $              -                                                $               -
      Unemployment [Note 1]             $               -      $              -     $              -                                                $               -
      Other: Medicare [Note 1]          $               -      $              -     $              -                                                $               -
        Total Federal Taxes             $               -      $              -     $              -                                                $               -
      State and Local
      Withholding                                                                                                                                   $             -
      Sales & Occupancy                 $         74,601.78    $      36,487.81     $              -                                                $      111,089.59
      Unemployment [Note 1]             $               -      $            -       $              -                                                $             -
      Real Property                     $        175,444.82    $      58,481.61     $              -                                                $      233,926.43
      Personal Property                 $               -      $            -       $              -                                                $             -
      Other:_____________               $               -      $            -       $              -                                                $             -
        Total State and Local           $        250,046.60    $      94,969.42     $              -                                                $      345,016.02

      Total Taxes                       $        250,046.60    $      94,969.42     $              -                                                $      345,016.02

      Note 1. The payroll is being processed through ADP and the detail reports are available upon request.


                                                            SUMMARY OF UNPAID POST-PETITION DEBTS

      Attach aged listing of accounts payable.
                                                                                          Number of Days Past Due
                                              Current                 0-30                 31-60            61-90                   Over 91                Total
      Accounts Payable [Note 1]      $            7,970.46                                                                                          $        7,970.46
      Wages Payable                  $                 -                                                                                            $             -
      Taxes Payable                  $          345,016.02                                                                                          $      345,016.02
      Rent/Leases-Equipment          $                 -                                                                                            $             -
      DIP Loan (New Money)           $          666,177.00                                                                                          $      666,177.00
      Professional Fees              $           90,616.69                                                                                          $       90,616.69
      Other: Payments                $                 -                                                                                            $             -
      Other:______________           $                 -                                                                                            $             -
      Total Post-petition Debts      $        1,109,780.17 $        - $                                -    $               -   $               -   $    1,109,780.17
      Note 1. House keeping expenses
      Explain how and when the Debtor intends to pay any past due post-petition debts.

      There are no past due post-petition debts. Flatironhotel expects to timely pay all post-petition invoices.




                                                                                                                                                          FORM MOR-4
                                                                                                                                                                2/2008
                                                                                                                                                          PAGE 8 OF 11
                                 18-12341-smb          Doc 97       Filed 12/19/18 Entered 12/19/18 16:54:07                  Main Document
                                                                                  Pg 9 of 23


In re 1141 Realty Owner, LLC, et al.,                                                                            Case No. 18-12341 (SMB)
       Debtor                                                                                           Reporting Period: November 1, 2018 - November 30, 2018


                                                   ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                              Amount
     Total Accounts Receivable at the beginning of the reporting period                   184,114.43
     Plus: Amounts billed during the period                                               335,711.04
     Less: Amounts collected during the period                                           (253,471.27)
     Total Accounts Receivable at the end of the reporting period                         266,354.20


     Accounts Receivable Aging                                     0-30 Days          31-60 Days           61-90 Days          91+ Days            Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Accounts Receivable                                        266,354.20

     Less: Bad Debts (Amount considered uncollectible)                          0

     Net Accounts Receivable [Note 1]                              266,354.20
     Note 1. Most of the AR balanes are withheld from American Express since the petition date.

                                                               TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days          31-60 Days           61-90 Days          91+ Days            Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable


                                                                                                                                                                 FORM MOR-5
                                                                                                                                                                       2/2008
                                                                                                                                                                 PAGE 9 OF 11
    18-12341-smb                    Doc 97            Filed 12/19/18 Entered 12/19/18 16:54:07                                              Main Document
                                                                   Pg 10 of 23


In re 1141 Realty Owner, LLC, et al.,                                                                           Case No. 18-12341 (SMB)
       Debtors                                                                                         Reporting Period: November 1, 2018 - November 30, 2018


                                                          PAYMENTS TO INSIDERS AND PROFESSIONALS

      Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in Section 101(31) (A)-(F)
      of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid (e.g. Salary, Bonus, Commissions, Insurance,
      Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.

                                                           INSIDERS
                                                                TYPE OF                                TOTAL PAID TO
                            NAME                               PAYMENT            AMOUNT PAID              DATE




                     TOTAL PAYMENTS TO INSIDERS                                                 0.00                 0.00


                                                                         PROFESSIONALS
                                                            DATE OF COURT
                                                                ORDER                                                                                TOTAL
                                                             AUTHORIZING        AMOUNT                                      TOTAL PAID TO         INCURRED &
                             NAME                             PAYMENT          APPROVED                 AMOUNT PAID             DATE                UNPAID*
      Klestadt Winters Jureller Southard & Stevens, LLP        10/18/2018    $     57,643.90           $     57,643.90      $     57,643.90     $      14,295.10
      Klestadt Winters Jureller Southard & Stevens, LLP        10/29/2018    $     34,280.94           $     34,280.94      $     34,280.94     $       8,351.70
      Klestadt Winters Jureller Southard & Stevens, LLP        11/30/2018    $     16,782.54           $           -        $           -       $      20,950.04
      CR3 Partners, LLC                                        10/18/2018    $    213,595.00           $    213,595.00      $    213,595.00     $            -
      CR3 Partners, LLC                                        10/29/2018    $    132,753.71           $    132,753.71      $    132,753.71     $            -
      CR3 Partners, LLC                                        11/30/2018    $     63,564.67           $           -        $           -       $      63,564.67
      Omni Management Group, Inc.                                 N/A        $      3,642.26           $           -        $           -       $       3,642.26
      Omni Management Group, Inc.                              10/18/2018    $     14,435.90           $     14,435.90      $     14,435.90     $         539.90
      Omni Management Group, Inc.                              10/29/2018    $      8,789.02           $      8,789.02      $      8,789.02     $         414.60
      Omni Management Group, Inc.                              11/30/2018    $      2,459.72           $           -        $           -       $       2,459.72
      Verdolino & Lowey, P.C                                   10/29/2018    $      1,806.00           $      1,806.00      $      1,806.00     $         451.50
      Silverman Acampora                                          N/A        $      6,096.58           $      6,096.58      $      6,096.58     $            -




            TOTAL PAYMENTS TO PROFESSIONALS                $    555,850.24                             $     469,401.05     $      469,401.05   $       114,669.49
      * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED


                         POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                  AND ADEQUATE PROTECTION PAYMENTS

                                                             SCHEDULED
                                                                                  AMOUNT PAID          TOTAL UNPAID
                    NAME OF CREDITOR                          MONTHLY
                                                                                 DURING MONTH          POST-PETITION
                                                            PAYMENT DUE




                                    TOTAL PAYMENTS




                                                                                                                                                                 FORM MOR-6
                                                                                                                                                                       2/2008
                                                                                                                                                                PAGE 10 OF 11
                                18-12341-smb                    Doc 97            Filed 12/19/18 Entered 12/19/18 16:54:07                                  Main Document
                                                                                               Pg 11 of 23


In re 1141 Realty Owner, LLC, et al.,                                                                                                 Case No. 18-12341 (SMB)
      Debtors                                                                                                                Reporting Period: November 1, 2018 - November 30, 2018


                                                              DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed
                                                                                                                       Yes            No                      Explanation
     explanation of each item. Attach additional sheets if necessare,
   1 Have any assets been sold or transferred outside the normal course of business this reporting period?                             x                           x
   2 Have any funds been disbursed from any account other than a debtor in possession account this reporting                           x                           x
   3 Is the Debtor delinquent in the timely filing of any post-petition tax returns?                                                   x                           x
   4 Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has
                                                                                                                                       x                           x
     the debtor received notice of expiration or cancellation of such policies?
   5 Is the Debtor delinquent in paying any insurance premium payment?                                                                 x                           x
   6 Have any payments been made on pre-petition liabilities this reporting period?                                                    x                           x
   7 Are any post petition receivables (accounts, notes or loans) due from related parties?                                            x                           x
   8 Are any post petition payroll taxes past due?                                                                                     x                           x
   9 Are any post petition State or Federal income taxes past due?                                                                     x                           x
  10 Are any post petition real estate taxes past due?                                                                                 x                           x
  11 Are any other post petition taxes past due?                                                                                       x                           x
  12 Have any pre-petition taxes been paid during this reporting period?                                                               x                           x
  13 Are any amounts owed to post petition creditors delinquent?                                                                       x                           x
  14 Are any wage payments past due?                                                                                                   x                           x
  15 Have any post petition loans been been received by the Debtor from any party?                                                     x                           x
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                         x                           x
  17 Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?                                     x                           x
  18 Have the owners or shareholders received any compensation outside of the normal course of business?                               x                           x




                                                                                                                                                                                       FORM MOR-7
                                                                                                                                                                                             2/2008
                                                                                                                                                                                      PAGE 11 OF 11
    18-12341-smb      Doc 97     Filed 12/19/18 Entered 12/19/18 16:54:07        Main Document
                                              Pg 12 of 23



                                                                                Statement Period
                                                                             From November 01, 2018
                                                                             To   November 30, 2018
                                                                             Page     1 of     6

                                                                             PRIVATE CLIENT GROUP 311
                                                                             950 THIRD AVENUE
                                                                             NEW YORK, NY 10022
                                                                             JOHN D. GONZALEZ
                                                                             (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                        See Back for Important Information


                                                                    Primary Account: XXXXXX9229          49

              EFFECTIVE DECEMBER 28, 2018, WE HAVE REVISED SIGNATURE BANK'S BUSINESS
              BANK ACCOUNT AGREEMENTS AND DISCLOSURES BOOKLET. PRINTED, UPDATED
              BOOKLETS WILL BE AVAILABLE AT OUR FINANCIAL CENTERS OR AS A PDF FILE ON THE
              "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AT WWW.SIGNATURENY.COM.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
XXXXXX9229      BANKRUPTCY CHECKING                                 189,383.29                    399,493.83

              RELATIONSHIP             TOTAL                                                      399,493.83
    18-12341-smb      Doc 97       Filed 12/19/18 Entered 12/19/18 16:54:07        Main Document
                                                Pg 13 of 23



                                                                                  Statement Period
                                                                               From November 01, 2018
                                                                               To   November 30, 2018
                                                                               Page     2 of     6

                                                                               PRIVATE CLIENT GROUP 311
                                                                               950 THIRD AVENUE
                                                                               NEW YORK, NY 10022
                                                                               JOHN D. GONZALEZ
                                                                               (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                          See Back for Important Information


                                                                      Primary Account: XXXXXX9229          49


BANKRUPTCY CHECKING            XXXXXX9229




Summary

 Previous Balance as of November   01, 2018                                                         189,383.29
       29 Credits                                                                                   919,648.27
       68 Debits                                                                                    709,537.73
 Ending Balance as of   November   30, 2018                                                         399,493.83


Deposits and Other Credits
 Nov 02 ACH DEPOSIT              ck/ref no.   6861474                                                15,749.08
         BANKCARD             MTOT DEP      518993320142714
 Nov 02 INCOMING WIRE                                                                               666,177.00
         REF# 20181102B6B7261F00111511021250FT03
         FROM: MERMEL ASSOCIATES PLLC ATTORNEY TR ABA:    056073502
         BANK:
 Nov 05 ACH DEPOSIT              ck/ref no.   7000770                                                21,756.01
         BANKCARD             MTOT DEP      518993320142714
 Nov 06 ACH DEPOSIT              ck/ref no.   7129775                                                 6,007.62
         BANKCARD             MTOT DEP      518993320142714
 Nov 07 ACH DEPOSIT              ck/ref no.   7255483                                                13,047.90
         BANKCARD             MTOT DEP      518993320142714
 Nov 08 ACH DEPOSIT              ck/ref no.   7335403                                                10,236.76
         BANKCARD             MTOT DEP      518993320142714
 Nov 09 ACH DEPOSIT              ck/ref no.   7530361                                                 5,380.67
         BANKCARD             MTOT DEP      518993320142714
 Nov 09 DEPOSIT                                                                                         742.62
 Nov 09 DEPOSIT          ref#                                                                        11,027.38
 Nov 13 ACH DEPOSIT              ck/ref no.   7602232                                                 5,378.75
         BANKCARD             MTOT DEP      518993320142714
 Nov 13 ACH DEPOSIT              ck/ref no.   7674204                                                14,612.64
         BANKCARD             MTOT DEP      518993320142714
 Nov 13 ACH DEPOSIT              ck/ref no.   7640185                                                27,023.62
         BANKCARD             MTOT DEP      518993320142714
    18-12341-smb        Doc 97      Filed 12/19/18 Entered 12/19/18 16:54:07              Main Document
                                                 Pg 14 of 23



                                                                                         Statement Period
                                                                                      From November 01, 2018
                                                                                      To   November 30, 2018
                                                                                      Page     3 of     6

                                                                                      PRIVATE CLIENT GROUP 311
                                                                                      950 THIRD AVENUE
                                                                                      NEW YORK, NY 10022
                                                                                      JOHN D. GONZALEZ
                                                                                      (646) 822-1501

              FLATIRONHOTEL OPERATIONS LLC DIP              9-311
              CASE NUMBER 18-12341-SMB
              OPERATING ACCOUNT
              9 W 26TH STREET
              NEW YORK NY 10010              999                                See Back for Important Information


                                                                             Primary Account: XXXXXX9229         49

 Nov 14   ACH DEPOSIT               ck/ref   no.     7782174                                                9,416.17
          BANKCARD               MTOT DEP          518993320142714
 Nov 15   ACH DEPOSIT               ck/ref   no.     7979165                                                5,383.34
          BANKCARD               MTOT DEP          518993320142714
 Nov 16   ACH DEPOSIT               ck/ref   no.     8140103                                                4,888.39
          BANKCARD               MTOT DEP          518993320142714
 Nov 19   ACH DEPOSIT               ck/ref   no.     8250224                                                8,901.39
          BANKCARD               MTOT DEP          518993320142714
 Nov 19   ACH DEPOSIT               ck/ref   no.     8260003                                               15,183.52
          BANKCARD               MTOT DEP          518993320142714
 Nov 20   ACH DEPOSIT               ck/ref   no.     8365234                                                5,755.85
          BANKCARD               MTOT DEP          518993320142714
 Nov 21   ACH DEPOSIT               ck/ref   no.     8478132                                                3,427.66
          BANKCARD               MTOT DEP          518993320142714
 Nov 23   ACH DEPOSIT               ck/ref   no.     8629562                                                6,043.45
          BANKCARD               MTOT DEP          518993320142714
 Nov 23   ACH DEPOSIT               ck/ref   no.     8605927                                               15,082.52
          BANKCARD               MTOT DEP          518993320142714
 Nov 26   ACH DEPOSIT               ck/ref   no.     8692502                                                4,209.12
          BANKCARD               MTOT DEP          518993320142714
 Nov 26   ACH DEPOSIT               ck/ref   no.     8700314                                               11,981.75
          BANKCARD               MTOT DEP          518993320142714
 Nov 27   ACH DEPOSIT               ck/ref   no.     8786875                                                8,708.66
          BANKCARD               MTOT DEP          518993320142714
 Nov 28   ACH DEPOSIT               ck/ref   no.     8901583                                                1,591.92
          BANKCARD               MTOT DEP          518993320142714
 Nov 28   DEPOSIT                                                                                             479.00
 Nov 28   DEPOSIT         ref#                                                                             15,985.56
 Nov 29   ACH DEPOSIT               ck/ref no.       9009285                                                2,384.32
          BANKCARD               MTOT DEP          518993320142714
 Nov 30   ACH DEPOSIT               ck/ref no.       9191828                                                3,085.60
          BANKCARD               MTOT DEP          518993320142714

Withdrawals and Other Debits
 Nov 02 AUTOMATED PAYMENT       ck/ref no.           6841996                                                9,689.24
         BANKCARD            MTOT DISC             518993320142714
 Nov 05 OUTGOING WIRE XFER                                                                                  8,789.02
         REF# 20181105B6B7261F002075
         TO:   OMNI MANAGEMENT GROUP                      ABA:   322070381
         BANK: EW BK SMRINO                             ACCT# 5400007421
   18-12341-smb       Doc 97    Filed 12/19/18 Entered 12/19/18 16:54:07           Main Document
                                             Pg 15 of 23



                                                                                  Statement Period
                                                                               From November 01, 2018
                                                                               To   November 30, 2018
                                                                               Page     4 of     6

                                                                               PRIVATE CLIENT GROUP 311
                                                                               950 THIRD AVENUE
                                                                               NEW YORK, NY 10022
                                                                               JOHN D. GONZALEZ
                                                                               (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                          See Back for Important Information


                                                                      Primary Account: XXXXXX9229           49

Date                  Description
Nov 05   OUTGOING WIRE XFER                                                                          34,280.94
         REF# 20181105B6B7261F002070
         TO:   KLESTADT WINTERS JURELLER SOUTHARD ABA:    026013576
         BANK: SIGNATURE BANK                    ACCT# 1500879854
Nov 05   OUTGOING WIRE XFER                                                                         132,753.71
         REF# 20181105B6B7261F002203
         TO:   CR3 PARTNERS LLC                    ABA:   062005690
         BANK: REGIONS BK                        ACCT# 0233259046
         Nov 05 ONLINE TRANSFER DR                                                                   50,000.00
         ONLINE XFR TO: XXXXXX9245
Nov 05   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181105B6B7261F002070
         TO:   KLESTADT WINTERS JURELLER SOUTHARD ABA:    026013576
         BANK: SIGNATURE BANK                    ACCT# 1500879854
Nov 05   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181105B6B7261F002075
         TO:   OMNI MANAGEMENT GROUP               ABA:   322070381
         BANK: EW BK SMRINO                      ACCT# 5400007421
Nov 05   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181105B6B7261F002203
         TO:   CR3 PARTNERS LLC                    ABA:   062005690
         BANK: REGIONS BK                        ACCT# 0233259046
Nov 06   OUTGOING WIRE XFER                                                                           1,806.00
         REF# 20181106B6B7261F000571
         TO:   VERDOLINO & LOWEY, P.C.             ABA:   011500120
         BANK: CITIZENS BANK, NA                 ACCT# 113646-359-0
Nov 06   WIRE TRANSFER FEE                                                                                25.00
         REF# 20181106B6B7261F000571
         TO:   VERDOLINO & LOWEY, P.C.             ABA:   011500120
         BANK: CITIZENS BANK, NA                 ACCT# 113646-359-0
Nov 09   OUTGOING WIRE XFER                                                                          85,465.60
         REF# 20181109B6B7261F002640
         TO:   EXPEDIA INC                         ABA:   026009593
         BANK: BK AMER NYC                       ACCT# 4427169902
Nov 09   OUTGOING WIRE XFER                                                                         229,689.00
         REF# 20181109B6B7261F002663
         TO:   BOOKING.COM B.V.                    ABA:   026009593
         BANK: BK AMER NYC                       ACCT# 5800681495
Nov 09   WIRE TRANSFER FEE                                                                                25.00
    18-12341-smb        Doc 97    Filed 12/19/18 Entered 12/19/18 16:54:07               Main Document
                                               Pg 16 of 23



                                                                                        Statement Period
                                                                                     From November 01, 2018
                                                                                     To   November 30, 2018
                                                                                     Page     5 of     6

                                                                                     PRIVATE CLIENT GROUP 311
                                                                                     950 THIRD AVENUE
                                                                                     NEW YORK, NY 10022
                                                                                     JOHN D. GONZALEZ
                                                                                     (646) 822-1501

              FLATIRONHOTEL OPERATIONS LLC DIP               9-311
              CASE NUMBER 18-12341-SMB
              OPERATING ACCOUNT
              9 W 26TH STREET
              NEW YORK NY 10010              999                               See Back for Important Information


                                                                            Primary Account: XXXXXX9229           49

 Date                   Description
          REF# 20181109B6B7261F002640
          TO:   EXPEDIA INC                              ABA:   026009593
          BANK: BK AMER NYC                            ACCT# 4427169902
 Nov 09   WIRE TRANSFER FEE                                                                                     25.00
          REF# 20181109B6B7261F002663
          TO:   BOOKING.COM B.V.                         ABA:   026009593
          BANK: BK AMER NYC                            ACCT# 5800681495
 Nov 13   ONLINE TRANSFER DR ONLINE                                                                       10,000.00
          XFR TO: XXXXXX9253
 Nov 15   AUTOMATED PAYMENT       ck/ref no.     7978970                                                        50.00
          SHIFT4-DEBITS        1113SHIFT4      C17952
          SHIFT4 INVOICE 896733
 Nov 26   AUTOMATED PAYMENT       ck/ref no.     8634384                                                        85.00
          SHIFT4-DEBITS        112618IMP       C17952
          0000908653
 Nov 27   ONLINE TRANSFER DR ONLINE                                                                       15,000.00
          XFR TO: XXXXXX9253
 Nov 29   ONLINE TRANSFER DR ONLINE                                                                       60,000.00
          XFR TO: XXXXXX9245

Checks by Serial Number
 Nov 07       2037               6,097.00        Nov    13           2063            4,000.00
 Nov 06       2038               1,246.94        Nov    06           2064              750.00
 Nov 06       2039                 347.08        Nov    09           2065              130.65
 Nov 01       2043 *               300.23        Nov    06           2066               82.80
 Nov 01       2048 *             2,380.71        Nov    13           2067              918.91
 Nov 02       2050 *             3,663.56        Nov    16           2068            2,325.00
 Nov 15       2051                 372.50        Nov    16           2069            1,587.14
 Nov 01       2052               6,096.58        Nov    19           2070               53.07
 Nov 05       2053               2,384.09        Nov    23           2071              100.00
 Nov 05       2054               3,402.35        Nov    15           2072              762.13
 Nov 06       2055               4,205.84        Nov    19           2073              550.00
 Nov 09       2056                 267.96        Nov    21           2074              745.25
 Nov 14       2057               1,404.49        Nov    19           2075            2,384.09
 Nov 08       2058                 570.45        Nov    15           2076              210.01
 Nov 08       2059                 378.09        Nov    21           2077            1,550.19
 Nov 08       2060                 680.47        Nov    20           2078              378.09
 Nov 09       2061                  53.07        Nov    21           2079            1,322.61
 Nov 16       2062                 574.51        Nov    19           2080            2,201.45
    18-12341-smb       Doc 97   Filed 12/19/18 Entered 12/19/18 16:54:07             Main Document
                                             Pg 17 of 23



                                                                                  Statement Period
                                                                               From November 01, 2018
                                                                               To   November 30, 2018
                                                                               Page     6 of     6

                                                                               PRIVATE CLIENT GROUP 311
                                                                               950 THIRD AVENUE
                                                                               NEW YORK, NY 10022
                                                                               JOHN D. GONZALEZ
                                                                               (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP          9-311
             CASE NUMBER 18-12341-SMB
             OPERATING ACCOUNT
             9 W 26TH STREET
             NEW YORK NY 10010              999                          See Back for Important Information


                                                                      Primary Account: XXXXXX9229         49

 Date     Serial Nbr              Amount      Date       Serial Nbr              Amount
 Nov 30       2081                109.08      Nov 30         2088                169.41
 Nov 19       2082                700.00      Nov 29         2089              1,322.61
 Nov 23       2083                375.62      Nov 29         2092 *              400.00
 Nov 26       2084                573.06      Nov 30         2093                 31.03
 Nov 19       2085                617.54      Nov 30         2094              3,810.63
 Nov 30       2086              7,788.33      Nov 29         2096 *              350.48
 Nov 30       2087              1,054.12

                 * Indicates break in check sequence

Daily Balances
 Oct 31           189,383.29                           Nov   16         398,345.17
 Nov 01           180,605.77                           Nov   19         415,923.93
 Nov 02           849,179.05                           Nov   20         421,301.69
 Nov 05           639,249.95                           Nov   21         421,111.30
 Nov 06           636,793.91                           Nov   23         441,761.65
 Nov 07           643,744.81                           Nov   26         457,294.46
 Nov 08           652,352.56                           Nov   27         451,003.12
 Nov 09           353,846.95                           Nov   28         469,059.60
 Nov 13           385,943.05                           Nov   29         409,370.83
 Nov 14           393,954.73                           Nov   30         399,493.83
 Nov 15           397,943.43
    18-12341-smb      Doc 97     Filed 12/19/18 Entered 12/19/18 16:54:07        Main Document
                                              Pg 18 of 23



                                                                                Statement Period
                                                                             From November 01, 2018
                                                                             To   November 30, 2018
                                                                             Page     1 of     4

                                                                             PRIVATE CLIENT GROUP 311
                                                                             950 THIRD AVENUE
                                                                             NEW YORK, NY 10022
                                                                             JOHN D. GONZALEZ
                                                                             (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        8-311
             CASE NUMBER 18-12341-SMB
             PAYROLL ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                        See Back for Important Information


                                                                    Primary Account: XXXXXX9245          0

              EFFECTIVE DECEMBER 28, 2018, WE HAVE REVISED SIGNATURE BANK'S BUSINESS
              BANK ACCOUNT AGREEMENTS AND DISCLOSURES BOOKLET. PRINTED, UPDATED
              BOOKLETS WILL BE AVAILABLE AT OUR FINANCIAL CENTERS OR AS A PDF FILE ON THE
              "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AT WWW.SIGNATURENY.COM.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
XXXXXX9245      BANKRUPTCY CHECKING                                  18,349.49                    65,458.52

              RELATIONSHIP             TOTAL                                                      65,458.52
    18-12341-smb       Doc 97      Filed 12/19/18 Entered 12/19/18 16:54:07           Main Document
                                                Pg 19 of 23



                                                                                     Statement Period
                                                                                  From November 01, 2018
                                                                                  To   November 30, 2018
                                                                                  Page     2 of     4

                                                                                  PRIVATE CLIENT GROUP 311
                                                                                  950 THIRD AVENUE
                                                                                  NEW YORK, NY 10022
                                                                                  JOHN D. GONZALEZ
                                                                                  (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP          8-311
             CASE NUMBER 18-12341-SMB
             PAYROLL ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                             See Back for Important Information


                                                                         Primary Account: XXXXXX9245            0


BANKRUPTCY CHECKING             XXXXXX9245




Summary

 Previous Balance as of November   01, 2018                                                             18,349.49
        2 Credits                                                                                      110,000.00
       21 Debits                                                                                        62,890.97
 Ending Balance as of   November   30, 2018                                                             65,458.52


Deposits and Other Credits
 Nov 05 ONLINE TRANSFER CR                                                                              50,000.00
         ONLINE XFR FROM: XXXXXX9229
 Nov 29 ONLINE TRANSFER CR                                                                              60,000.00
         ONLINE XFR FROM: XXXXXX9229

Withdrawals and Other Debits
 Nov 01 OUTGOING WIRE XFER                                                                                 571.22
         REF# 20181101B6B7261F003604
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192836812
 Nov 01 OUTGOING WIRE XFER                                                                               3,254.96
         REF# 20181101B6B7261F000342
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835681
 Nov 01 OUTGOING WIRE XFER                                                                               7,826.98
         REF# 20181101B6B7261F000368
         TO:   ADP CLIENT TRUST                       ABA:   021000021
         BANK: JPMORGAN CHASE                       ACCT# 192835673
 Nov 02 AUTOMATED PAYMENT        ck/ref no.     6728979                                                      15.00
         ADP PAYROLL FEES     ADP - FEES      2R2VR    3226695
 Nov 07 OUTGOING WIRE XFER                                                                               8,895.16
         REF# 20181107B6B7261F001822
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835673
 Nov 08 OUTGOING WIRE XFER                                                                                 649.03
   18-12341-smb        Doc 97    Filed 12/19/18 Entered 12/19/18 16:54:07             Main Document
                                              Pg 20 of 23



                                                                                     Statement Period
                                                                                  From November 01, 2018
                                                                                  To   November 30, 2018
                                                                                  Page     3 of     4

                                                                                  PRIVATE CLIENT GROUP 311
                                                                                  950 THIRD AVENUE
                                                                                  NEW YORK, NY 10022
                                                                                  JOHN D. GONZALEZ
                                                                                  (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP          8-311
             CASE NUMBER 18-12341-SMB
             PAYROLL ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                             See Back for Important Information


                                                                         Primary Account: XXXXXX9245            0

Date                  Description
         REF# 20181108B6B7261F000502
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192836812
Nov 08   OUTGOING WIRE XFER                                                                            3,693.32
         REF# 20181108B6B7261F000362
         TO:   ADP CLIENT TRUST                       ABA:   021000021
         BANK: JPMORGAN CHASE                       ACCT# 192835681
Nov 09   AUTOMATED PAYMENT       ck/ref no.     7366547                                                      15.00
         ADP PAYROLL FEES     ADP - FEES      2R2VR    4150710
Nov 15   OUTGOING WIRE XFER                                                                                611.47
         REF# 20181115B6B7261F000804
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192836812
Nov 15   OUTGOING WIRE XFER                                                                            3,431.20
         REF# 20181115B6B7261F000560
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835681
Nov 15   OUTGOING WIRE XFER                                                                            8,391.99
         REF# 20181115B6B7261F000747
         TO:   ADP CLIENT TRUST                       ABA:   021000021
         BANK: JPMORGAN CHASE                       ACCT# 192835673
Nov 16   AUTOMATED PAYMENT       ck/ref no.     8036238                                                      15.00
         ADP PAYROLL FEES     ADP - FEES      2R2VR    4741040
Nov 20   OUTGOING WIRE XFER                                                                                307.36
         REF# 20181120B6B7261F001259
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835673
Nov 20   OUTGOING WIRE XFER                                                                                613.69
         REF# 20181120B6B7261F001300
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192836812
Nov 20   OUTGOING WIRE XFER                                                                            3,477.07
         REF# 20181120B6B7261F001646
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835681
Nov 20   OUTGOING WIRE XFER                                                                            8,423.02
         REF# 20181120B6B7261F001251
         TO:   ADP CLIENT TRUST                      ABA:   021000021
         BANK: JPMORGAN CHASE                      ACCT# 192835673
    18-12341-smb        Doc 97    Filed 12/19/18 Entered 12/19/18 16:54:07               Main Document
                                               Pg 21 of 23



                                                                                      Statement Period
                                                                                   From November 01, 2018
                                                                                   To   November 30, 2018
                                                                                   Page     4 of     4

                                                                                   PRIVATE CLIENT GROUP 311
                                                                                   950 THIRD AVENUE
                                                                                   NEW YORK, NY 10022
                                                                                   JOHN D. GONZALEZ
                                                                                   (646) 822-1501

              FLATIRONHOTEL OPERATIONS LLC DIP          8-311
              CASE NUMBER 18-12341-SMB
              PAYROLL ACCOUNT
              9 W 26TH ST
              NEW YORK NY 10010              999                             See Back for Important Information


                                                                          Primary Account: XXXXXX9245            0

 Nov 23   AUTOMATED PAYMENT       ck/ref no.     8502961                                                    155.00
          ADP PAYROLL FEES     ADP - FEES      2R2VR   5441225
 Nov 28   OUTGOING WIRE XFER                                                                            8,431.21
          REF# 20181128B6B7261F002000
          TO:   ADP CLIENT TRUST                      ABA:   021000021
          BANK: JPMORGAN CHASE                      ACCT# 192835673
 Nov 29   OUTGOING WIRE XFER                                                                                596.39
          REF# 20181129B6B7261F000245
          TO:   ADP CLIENT TRUST                      ABA:   021000021
          BANK: JPMORGAN CHASE                      ACCT# 192836812
 Nov 29   OUTGOING WIRE XFER                                                                            3,501.90
          REF# 20181129B6B7261F000159
          TO:   ADP CLIENT TRUST                       ABA:   021000021
          BANK: JPMORGAN CHASE                       ACCT# 192835681
 Nov 30   AUTOMATED PAYMENT       ck/ref no.     9049506                                                      15.00
          ADP PAYROLL FEES     ADP - FEES      2R2VR    7020769

Daily Balances
 Oct 31             18,349.49                           Nov   15             30,994.16
 Nov 01              6,696.33                           Nov   16             30,979.16
 Nov 02              6,681.33                           Nov   20             18,158.02
 Nov 05             56,681.33                           Nov   23             18,003.02
 Nov 07             47,786.17                           Nov   28              9,571.81
 Nov 08             43,443.82                           Nov   29             65,473.52
 Nov 09             43,428.82                           Nov   30             65,458.52
    18-12341-smb      Doc 97     Filed 12/19/18 Entered 12/19/18 16:54:07        Main Document
                                              Pg 22 of 23



                                                                                Statement Period
                                                                             From November 01, 2018
                                                                             To   November 30, 2018
                                                                             Page     1 of     2

                                                                             PRIVATE CLIENT GROUP 311
                                                                             950 THIRD AVENUE
                                                                             NEW YORK, NY 10022
                                                                             JOHN D. GONZALEZ
                                                                             (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP        8-311
             CASE NUMBER 18-12341-SMB
             ESCROW ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                        See Back for Important Information


                                                                    Primary Account: XXXXXX9253           0

              EFFECTIVE DECEMBER 28, 2018, WE HAVE REVISED SIGNATURE BANK'S BUSINESS
              BANK ACCOUNT AGREEMENTS AND DISCLOSURES BOOKLET. PRINTED, UPDATED
              BOOKLETS WILL BE AVAILABLE AT OUR FINANCIAL CENTERS OR AS A PDF FILE ON THE
              "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AT WWW.SIGNATURENY.COM.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
XXXXXX9253      BANKRUPTCY CHECKING                                  75,000.00                    100,000.00

              RELATIONSHIP             TOTAL                                                      100,000.00
    18-12341-smb         Doc 97    Filed 12/19/18 Entered 12/19/18 16:54:07     Main Document
                                                Pg 23 of 23



                                                                             Statement Period
                                                                          From November 01, 2018
                                                                          To   November 30, 2018
                                                                          Page     2 of     2

                                                                          PRIVATE CLIENT GROUP 311
                                                                          950 THIRD AVENUE
                                                                          NEW YORK, NY 10022
                                                                          JOHN D. GONZALEZ
                                                                          (646) 822-1501

             FLATIRONHOTEL OPERATIONS LLC DIP       8-311
             CASE NUMBER 18-12341-SMB
             ESCROW ACCOUNT
             9 W 26TH ST
             NEW YORK NY 10010              999                     See Back for Important Information


                                                                 Primary Account: XXXXXX9253           0


BANKRUPTCY CHECKING               XXXXXX9253




Summary

 Previous Balance as of November     01, 2018                                                   75,000.00
        2 Credits                                                                               25,000.00
 Ending Balance as of   November     30, 2018                                                  100,000.00


Deposits and Other Credits
 Nov 13 ONLINE TRANSFER CR                                                                      10,000.00
         ONLINE XFR FROM: XXXXXX9229
 Nov 27 ONLINE TRANSFER CR                                                                      15,000.00
         ONLINE XFR FROM: XXXXXX9229

Daily Balances
 Oct 31               75,000.00                     Nov 27         100,000.00
 Nov 13               85,000.00
